DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the election made on 11 February 2021 is acknowledged, the pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 11 December 2020 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. All claims directed to non-elected subject matter is no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard P. Brooks on 19 March 2021.

The application has been amended as follows: 

(Currently Amended) A platform device for forming a three-dimensional article in an additive manufacturing machine layer by layer by successive fusion of selected areas of powder layers, which selected areas correspond to successive layers of the three-dimensional article being formed, the platform device comprising a support member with a surface for receiving powder, the support member being rotatable about a first rotation axis extending in a direction substantially perpendicular to the surface, the support member and the first rotation axis further being rotatable about a second rotation axis arranged substantially in parallel with and off-set to the first rotation axis by a drive shaft extending and configured for movement of the support member along the second rotation axis, and the second rotation axis extending through the support member.

(Previously Presented) The platform device according to claim 1, wherein the support member is configured for linear movement in a direction in parallel with the first rotation axis.

(Currently Amended) The platform device according to claim 1, wherein the platform device has[ the drive shaft extending along the second rotation axis and driven for rotating the support member and the first rotation axis about the second rotation axis.

(Currently Amended) The platform device according to claim 3, wherein the drive shaft is configured for rotating the support member about the first rotation axis when the support member is being rotated about the second rotation axis.

(Currently Amended) The platform device according to claim 3, wherein the drive shaft is configured for linear movement in[ a direction in parallel with the first rotation axis for linear movement of the support member.

(Currently Amended) The platform device according to claim 1, wherein the platform device further comprises a gear wheel and an internal gear member, the gear wheel being attached and rotationally locked to the support member and configured for rotating about the first rotation axis, and the gear wheel further being in engagement with the internal gear member for movement of the gear wheel and support member about the second rotation axis.

(Currently Amended) The platform device according to claim 1, wherein the first rotation axis and the second rotation axis are configured with an off-set distance doffset relative to each other in the range of 1 mm<doffset<200 mm.

(Currently Amended) The platform device according to claim 7, wherein the off-set distance doffset is in the range of 5 mm<doffset<150 mm.

(Currently Amended) The platform device according to claim 7, wherein the off-set distance doffset is in the range of 20 mm<doffset<100 mm.

(Previously Presented) The platform device according to claim 1, wherein the first rotation axis is configured to be directed substantially vertically.

(Currently Amended) The platform device according to claim 1, wherein the support member is configured for rotating about the first rotation axis in a first rotation direction and for 

(Rejoined - Currently Amended) A method for forming a three-dimensional article in an additive manufacturing machine layer by layer by successive fusion of selected areas of powder layers, which selected areas correspond to successive layers of the three-dimensional article being formed, the method comprising the steps of: 
using[ the platform device[ according to claim 1 having the support member with[ the surface for receiving powder, 
rotating the support member about[ the first rotation axis[
rotating the support member and the first rotation axis about[ the second rotation axis[

(Rejoined - Previously Presented) The method according to claim 12, wherein the rotating of the support member about the first rotation axis and the second rotation axis occurs simultaneously.

(Rejoined - Previously Presented) The method according to claim 13, wherein: 
the rotating of the support member about the first rotation axis occurs continuously at a predetermined first speed, and 
the rotating of the support member about the second rotation axis occurs continuously at a predetermined second speed.

(Rejoined - Currently Amended) The method according to claim 12, wherein the rotating of the support member about the first rotation axis occurs in a first rotation direction and the rotation of the support member about the second rotation axis occurs in a second direction opposite to the first rotation direction. 

(Rejoined - Previously Presented) The method according to claim 12, further comprising moving the support member in a direction in parallel with the first rotation axis.

(Rejoined - Previously Presented) The method according to claim 16, wherein the support member continuously moves in the direction in parallel with the first rotation axis at a predetermined speed.

(Rejoined - Currently Amended) An apparatus for forming a three-dimensional article layer by layer by successive fusion of selected areas of powder layers, which selected areas correspond to successive layers of the three-dimensional article being formed, the apparatus comprising:
a control unit; and
the [ according to claim 1 comprising[ the support member with[ the surface for receiving powder[, 
wherein the control unit is configured for:
rotating the support member about[ the first rotation axis[
rotating the support member and the first rotation axis about[ the second rotation axis[

(Rejoined - Currently Amended) The apparatus of Claim 18, wherein the platform device further comprises[

]a gear wheel and an internal gear member, the gear wheel being attached and rotationally locked to the support member and configured for rotating about the first rotation axis, and the gear wheel further being in engagement with the internal gear member for movement of the gear wheel and the support member about the second rotation axis.

(Rejoined - Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising one or more executable portions configured for:
controlling, via a control unit, rotation of[ the support member of[ the platform device[ according to claim 1;
controlling, via the control unit, rotation of the support member and the first rotation axis about[ the second rotation axis[
controlling, via the control unit, linear movement of the support member in a direction in parallel with the first rotation axis.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to perform additive manufacturing using a platform device comprising a support member rotatable about more than one axis, and while it is generally known to provide axial movement of an additive manufacturing support member along with an object being built in successive layers, the prior art of record does not teach or fairly suggest the claimed combination of features, in particular whereby a platform device is provided as claimed, including with the claimed support member rotatable about the claimed first axis, with the support member and first axis further being rotatable about the claimed second axis arranged as claimed by a drive shaft extending and configured for movement of the support member along the second axis as well, with the second axis extending through the support member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742